DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a plug for terminating a cable including a twisted pair of conductors, the plug comprising a divider positioned at a front end of the conductor manager assembly that is opposite to the rear end, the divider configured to route the twisted pair of conductors routed from the body passage; this in combination with the remaining limitations of the claim. 
Regarding claims 2-8: are allowable based on their dependency on claim 1.
Regarding claim 9: allowability resides at least in part with the prior art not showing orfairly teaching a plug for terminating a cable including a twisted pair of conductors, the plug comprising a conductor routing portion positioned at a front end of the conductor manager that is opposite to the rear end, the conductor routing portion comprising: a plurality of holding posts configured to hold a respective conductor from the twisted pair of conductors, wherein each holding post includes a front side opening facing towards the plurality of contacts held by the plug housing when the conductor manager has been inserted into the cavity along the insertion axis to a termination state; this in combination with the remaining limitations of the claim. 
Regarding claims 10-16: are allowable based on their dependency on claim 9.
Regarding claim 17: allowability resides at least in part with the prior art not showing orfairly teaching a plug for terminating a cable including a twisted pair of conductors, the plug comprising a body portion including a body passage configured to receive the cable routed through the boot tunnel and transition the cable to remove the outer jacket to expose the twisted pair of conductors; and a plurality of holding posts configured to hold a respective conductor from the twisted pair of conductors routed from the body passage, wherein each holding post includes a front side opening facing the plurality of contacts held by the plug housing when the conductor manager has been inserted into the cavity along the insertion axis to a termination state; this in combination with the remaining limitations of the claim. 
Regarding claims 18-20: are allowable based on their dependency on claim 17.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSCAR C JIMENEZ/Examiner, Art Unit 2833